Citation Nr: 1544033	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chest pains.

2.  Entitlement to service connection for lower back pain.

3.  Entitlement to service connection for finger condition of the left hand.

4.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Robyn R. Cannon


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) dying entitlement to service connection for chest pains, lower back pain, and a finger condition of the left hand; and a June 2014 rating decision granting entitlement to service connection for PTSD and assigning a 50 percent disability rating.

In June 2015, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing and shortly thereafter, the Veteran and his representative submitted additional pertinent evidence with a waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In a June 2015 statement, the Veteran referred to hypertension, obesity, and diabetes mellitus as being caused by his PTSD.  Service connection for obesity and diabetes was denied in a July 2014 rating decision, while hypertension had been denied in 2010.  Claims to reopen are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is necessary to adjudicate the Veteran's claims for service connection for chest pains, lower back pain, and a finger condition of the left hand.  The Board notes that each of those disabilities have been evaluated at VA examinations, and have been determined to have no underlying pathology contributing to the Veteran's symptoms.  However, the Veteran testified during his June 2015 Board hearing that his doctor told him that his chest pains were secondary to anxiety.  As to his back pain, the Veteran's medical records indicate that it is interrelated with his morbid obesity.  See Dr. L.H. record dated April 28, 2004; Dr. R.D. record dated February 8, 2008; October 2010 VA examination.  As to the Veteran's left little finger, an October 2010 VA examination report shows that the examiner found no subjective complaints or objective residual of the in-service injury, despite the Veteran's complaints of pain and x-ray evidence of a mild deformity of the distal interphalangeal joint of the fifth digit.

Because the Veteran served in the Southwest Asia Theater of operations from December 1990 to June 1991, and in light of the somewhat vague nature of his disabilities, his claims must receive serious consideration under the provisions of 38 C.F.R. § 3.317, which provides for compensation for certain disabilities occurring in Persian Gulf veterans, to include compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  As the Veteran has not yet undergone a VA Gulf War examination, he should be afforded such an examination and consideration of his claim pursuant to 38 C.F.R. § 3.317 upon remand.

In a May 2015 rating decision not before the Board, the RO referenced electronic review of Biloxi VA outpatient records dated from 2009 to 2015.  However, the most recent VA records associated with his electronic file are dated in April 2014 and were submitted by the Veteran.  Therefore, on remand, updated records should be obtained.

With regard to the claim for a higher initial rating for PTSD, in September 2014, the Veteran filed a notice of disagreement with the rating assigned in the June 2014 rating decision, therefore conferring Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.  Although the RO issued a rating decision in May 2015 denying entitlement to a disability rating in excess of 50 (to exclude periods of temporary total ratings also assigned in that decision), VA is nonetheless required to provide the Veteran with a statement of the case following his timely submission of a notice of disagreement.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board must remand the claim to the RO to direct that a statement of the case be issued.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from Biloxi dated from April 2014 to the present.

2. Provide the Veteran a statement of the case in response to his 2014 notice of disagreement with the initial 50 percent rating for PTSD.  Advise him of the time limit within which he must submit an appeal if he wishes the Board to consider this claim further.

3. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including any chest pains, lower back condition, and left little finger condition. The examiner is requested to review all pertinent records associated with the claims file.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following:

(a) State whether the Veteran's complaints of chest pains are attributable to a known clinical diagnosis, for example, anxiety, or whether those reported problems are manifestations of an undiagnosed illness.

(b) State whether the Veteran's complaints of lower back pain are attributable to a known clinical diagnosis, for example, obesity, or whether those reported problems are manifestations of an undiagnosed illness.

(c) State whether the Veteran's complaints of left little finger pain are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

(d) If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (that is, a 50 percent probability or greater) that the condition was incurred during active service. In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




